IMPORTANT NOTICE
         . NOT TO BE PUBLISHED OPINION

· THIS OPINION IS DESIGNATED "NOT TO BE PUBLISHED."
   PURSUANT TO THE RULES OF CIVIL PROCEDURE
   PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C), .
 · THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
   CITED OR,USED AS BINDING PRECEDENT IN ANY OTHER
   CASE IN ANY.COURT OF THIS STATE; HOWEVER,
 . UN PUBLISH.ED .KENTUCKY APPELLATE DECISIONS, ·.
   RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
   CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
   OPINION THAT·WOULD ADEQUATELY·ADDRESS THE ISSUE
   BEFORE THE COURT. OPINIONS CITED FOR CONS.IDERATION
   BY THE COURT ,SHALL BE SET OUT AS AN UNPUBLISHED
   DECISION IN THE FILED DOCUMENT AND A COPY OF THE
   ENTIRE DECISION SHALL·BE TENDERED ALO.NG WITH THE
   DOCUMENT TO THE COURT AND ALL PARTIES TO THE.
   ACTION.
                                                   RENDERED: NOVEMBER 2, 2017
                                                          NOT TO BE PUBLISHED

               juprttttt filnurf nf ~tnfurku
                                2016-SC-000593-MR ·



JULIUS.D. THOMAS                                                            APPELLANT


                ON APPEAL FROM JEFFERSON CIRCUIT COURT
v.                  HONORABLE MARY M. SHAW, JUDGE
                            NO. 13-CR-003085


 COMMONWEALTH OF KENTUCKY                                                    APPELLEE



                   MEMORANDUM OPINION' OF THE ·couRT

                                       AFFIRMING


       Appellant, Julius D.    Thomas~    appeals from the Jefferso,..-n Circuit Court

judgment convicting him of incest, third-degree rape, and third-:degree sodomy,

 and sentencing him to prison for a total of twenty years. 'fhe trial court

 sentenced 1-ppellant in accordance with his penalty agreement with the

 Commonwealth. Appellant claims the trial court erred by not allowing him to

 withdraw the penalty agreement. As grounds for relief, he claims that he did

·not voluntarily and intelligently enter the agreement, and alternatively, the trial

 court abused its discretion   ~y   'denying- his motion.

       For reasons stated below, we-affirm the judgment of the Jefferson Circuit

 Court.
                 I. FACTUAL AND PROCEDURAL BACKGROUND
       A jury found Appellant guilty of incest, third-degree r~pe, and third-

· degree sodomy. The next day, knowing that the jury could recommend a

 sentence of up to thirty years in prison, Appellant entered into an agreement

 with the Commonwealth to forgo his right under KRS 532.055(2) to a penalty-

 phase hearing before the jury.. In exchange for the prosecution's promise to
            I                                     .                            >

, recommend. a twenty-year sentence, Appellant promised ndt to appeal the

·guilty verdicts. The agreement was memorialized in writing.

       After conducting a hearing and finding that Appellant had knowingly and

 intelligently entered into the agreement, the trial court accepted the agreementl
                                              '               \

 in lieu of the formal penaJty phase hearing. Almost two months later and.prior

 to final sentencing, Appellant moved to vacate the penalty agreement. He

 claimed that he was rushed at the time he made the agreement and was not

 thinking
   .
          clearly because of his emotional state after. receiving the guilty

 verdicts, that he was not properly informed of the penalty conditions, and that

 he did not have' a fair trial. He moved for a penalty phase hearing before a jury
                     /
 and the restoration of his right of appeal.
       ·,

       The trial court denied Appellant's motion based upon the finding that

 Appellant had knowingly and voluntarily entered the agreement. Appellant was

 sentenced pursuant to the agreement and final judgment was entered

 accordingly. He now appeals the trial court's denial of his motion to withdraw

 from the penalty agreement.

                                                                                     /




                                          2
                                     II. ANALYSIS

A. Appellant validly waived his right to appeal.
      On appeal, Appellant reasserts his argument that he entered into the

sentencing agreement involuntarily and without awareness of its

consequences; that he has maintained his innocence throughout the

proceeding and did not   conce~e   guilt by accepting a plea agreement, but

instead accepted only a negotiated penalty; and that he felt rushed and coerced

into the agreement between the return of the guilty verdicts and pending

penalty phase. We review a trial court's finding that a defendant validly waived

his right to appeal for clear error. See Edmonds v. Commonwealth, 189 S.W.3d
558, 570.(Ky. 2006) (citing Rodriguez v. Commonwealth, "87 S.W.3d 8, 10 (Ky.

2002); Elkins v; Commonwealth, 154 S.W.3d 298, 300 (Ky. App. 2004)).

      For a waiver of a constitutional right to be valid, the defendant in a ·

criminal prosecution must voluntarily, knowingly, .and· intelligently waive the

right. Brady v. United States, 397 U.S. 742, 748 (1970); King v. Commonwealth,

374 S.W.3d 281, 290 (Ky. 2012) (citations omitted). Before accepting a waiver,

the trial court must "make an affirmative showing, on the record, that [a waiver

ofa constitutional right] is voiuntary and intelligent." Edmonds, 189 S.W.3d at

565 (citing Boykin v. Alabama, 395 U.S. 238, 241-242 (1969)). A waiver is

intelligent. when "done with sufficient awareness of the relevant circumstances
                                                                                  \
and likely .consequences." Brady, 397 U.S. at 748 (citations omitted). A

finding of an intelligent waiver of the right to appeafas part of a sentencing

agreement is supported when the defendant is advised by competent counsel


                                         3
and is made aware of the rights he is waiving, and when there is nothing' to

indicate that the defendant was incompetent, or otherwise not in control of his

mental faculties. See id. at 756. A waiver is voluntary if the defendant is not

induced by threats or by misrepresentations by the Commonwealth or the trial

court. Id .. at 755; Edmonds, 189 S.W.3d at 565. Appellant's waiver was not

invalid in either respect.

      In his colloquy with the trial court before the formal entry of the penalty

agreement, Appellant acknowledged that 1) he was not coerced into the               r
                                                                \
agreement; 2) he understood· he was giving up the penalty-phase rights to jury

sentencing, to present witnesses and evidence, and to not testify; and 3) he

understood he was giving up the right to appeal. Appellant also affirmed he

agreed with the Commonwealth's recommendation that he serve 20 years for

incest, 5 years for rape, and 5 years for sodomy, to be served concurrently.

Additionally, Appellant affirmed he understood his parole eligibility status, his

legal responsibilities as a sex offender, and that upon release from prison, he

was subject to conditional discharge, for five years. "Solemn declarations in

open court carry a strong presumption of verity." Blackledge v. Allison, 431 .

U.S. 63, 97 (1977).
                        ' evidence to suggest that he was not truthful in his
      Appellant offers no

colloquy with. the court.'\ He says only that he was rushed in· deciding whether

to accept the offered sentence of twenty years and eliminate the risk of a

greater penalty that the jury could   ~mpose.   We recognize that Appellant had

relatively little time in which to make a serious -decision in the midst of an

                                         4
     ongoing trial. But the urgency inherent in such circumstances does not equate

    . to coercion. There is no evidence that anyone threatened him or that-his
                                                                                  '
     acceptance of the agreement was induced by anything other than the benefit he ·

     received from his bargain. With or without time constraints, having to choose

     between the strong probability of a lesser sentence, at the price of waiving his

     constitutional right to appeal, and the possibility that a jury would set a much

     greater sentence, does .not render the waiver compulsory and involuntary. See

    . Brady, 397 U.S. at 750-751; see also Edmonds, 189 S.W.3d at 570.

            We see nothing to suggest "that [Appellant] did not or could not, with the

     help of counsel, rationally weigh the advantages of [the jury deciding his   .,

     penalty] against the advantages of [entering the sentenciryg agreement]."

     Brady, 397 U.S. at 750. When questioned by the trial court at the time of his

     waiver, Appellant gave no indication that he lacked an essential understanding

     of the situation or an awareness of the consequen~es of the waiver of his rig~t
                                                       \

     to .appeal.·

            Substantial eviaence support~ the trial court's conclusion that Appellant

     voluntar~ly and intelligently entered the sentencing agreement.

     B. The trial court did not abuse its discretion when it declined to permit
        Appellant to withdraw from the penalty agre.ement.
            Appellant argues that even if he voluntarily and intelligently entered the

1    sentencing agreement, the trial court abused its discretion when denying his
       '                                                   J

     motion to withdraw from it. He argues that granting his motion to withdraw

     from the agreement would have been the fair and just thing to do.



                                              5
          He argues that because a penalty agreement to forgo jury sentencing is

 simply one aspect of a plea agreement, this Court should apply to his

 sentencing.agreement the seven factors identified in United States v.

 Hockenberry, 73{) F.3d 645, 662 (6th 1Cir. 2013), as fair and just reasons for
                                             '           ,            '


 allowing a federal defendant to withdraw a guilty plea.1 Under Federal Rules of

 Criminal Procedure 1 l(d)(2)(B) a guilty plea may be withdrawn if "the defendant

 can' show a ,fair andjust reason for requesting the withdrawal." Although the, I ,
                                                 ,

 Hockenberry factors may touch on considerations relevant to determining

 whether a waiver of a constitutionru right is valid, we decline to alter our

 existing precedent for determining wh~ther the trial court erred when denying a
                                                 '

 motion· to withdraw from an agreement in which a defendant waived a

 constitutional right. Consequently, we next.address whether              t~e   trial court's

 decision to deny Appellant's motion was arbitrary, unreasonable, unfair, or

~unsupported by sound legal principles. Commonwealth v. English, 993 S.W.2d
941, 945 (Ky. 1999)._                                           _/




          Citing Parson v. C~mtnonwealth, 144 S.W.3d 775, 782-785 (Ky. 2004),

 the. Commonwealth points out that becaµse it detrimentally relied upon the

 agreement when it waived its opportunity to seek a greater sentence and



 1   The seven, non-exclusive Hockenberry factors are:
          (1) the amount of time that elapsed between the plea and the motion to
          withdraw it; (2) the presence (or absence) of a valid reason for the failure
          to move for withdrawal earlier in the proceedings; (3) whether the
          defendant has ·asserted or maintained his innocence; (4) the
          circumstances underlying the entry of:the guilty plea; (5) the defendant's
          nature and background; (6) the degree to which the defendant has had
          prior experience with the criminal justice system; and (7) potential
          prejudice to the government if the motion to withdraw is granted.
                                                             /


                                                     6


                                     . .J
                           /




released the jury that had heard the guilt-phase evidence, Appellant should not

be permitted to withdraw from his waiver. If the agreementwere to be set

aside, before an appeal of the guilt phase could be heard, the trial court would

have to complete a penalty phase trial using a new jury' before whom the guilt-

phase ·evidence would be replicated.                      r


      Appellant's agreement with the Commonwealth is a contract. We have

made clear that if an "offer is made by _the prosecution and accepted by the

accused, either by entering a plea or by taking action to his detriment in

reliance on the offer, then the agreement becomes binding and enforceable."

Commonwealth v. Reyes, 764 S.W.2d 62,, 65 (Ky. 1989). A defendant is entitled

to insist on the benefit of his bargain. See Santobello v. New York, 404 U.S.
257, 261-262 (1971). When, as in this case, there has been no unfairness or

constitutional infirmity "in securing agreement between an accused and a

prosecutor," id. at 261, there is no valid or compelling reason why Appellant

should not likewise be held to his bargain in accordance with the general laws

applicable to contracts.

      When Appellant entered into negotiations with the Commonwealth, he

was left with little bargaining power. One thing he could offer in exchange for a

twenty-year sentence recommendation was his right to appeal. He decided to

make a deal- rather than take a chance that the jury would recommend a

greater sentence. The Commonwealthlrelied upon Appellant's promise and

kept its promise. Appellant "was Tully aware of the likely consequences when

he [entered the sentencing agreement]; it is not unfair to expect him to live with

                                        7
      those consequences now." Mabry v. Johnson, 467 U.S. 504, 511 (1984). We ·

      cannot say that the trial court's _denial of Appellant's motion to withdraw from
                               .                                                .
      the sentencing agreement was      aJ;bi~rary,   unreasonable, unfair, or unsupported

      by sound legal principles. The trial court did not abuse its discretion.


                                         III. CONCLUSION
             For the foregoing reasons, the judgment of the Jefferson Circuit Court is_./

    \. affirmed.
                                                                                         /
             All sitting. All concur.




\




      COUNSEL FOR APPELLANT:

      Linda Roberts Horsman
      Assistant Public Advocate

      COUNSEL FOR APPELLEE:

      Andy Beshear
      Attorney General of Kentucky

      Todd Dryden Ferguson
     .Assistant Attorney General




                                                                                             '/

                                                  8